United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3310
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Vincent A. Caulfield,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 21, 2010
                                 Filed: April 26, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Vincent Caulfield pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1), and to being subject to forfeiture of firearms. The
district court1 sentenced him within the applicable advisory Guidelines range to 57
months in prison and 3 years of supervised release. On appeal, his counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), in which he requests leave
to withdraw and argues that the court should have imposed a shorter sentence, and



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
should have ordered that the sentence run concurrently with the sentence the court
imposed in a separate case involving Caulfield’s violation of supervised release terms.

       We conclude that the district court committed no procedural or substantive error
in sentencing Caulfield. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (standards for reviewing sentence). In particular, we conclude that
it was not unreasonable for the district court to order that the sentence imposed in the
instant case was to run consecutively to the sentence imposed in the case involving his
supervised release. See U.S.S.G. § 7B1.3, comment. (n.4) (it is Commission’s
recommendation that any sentence of imprisonment for criminal offense that is
imposed after revocation of supervised release be run consecutively to any term of
imprisonment imposed upon revocation); see also United States v. Lee, 545 F.3d 678,
680 (8th Cir. 2008) (per curiam) (with limited exception, district court’s decision to
impose consecutive or concurrent sentence is reviewed only for reasonableness), cert.
denied, 129 S. Ct. 2758 (2009).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we affirm
the district court’s judgment, and we grant counsel’s request to withdraw.
                         ______________________________




                                          -2-